Exhibit 10.29

“Pages where confidential treatment has been requested are marked ‘Confidential
Treatment Requested.’ The redacted material has been separately filed with the
Commission, and the appropriate section has been marked at the appropriate place
with [REDACTED] and in the margin with a star (*).”

FINANCIAL COVENANTS AGREEMENT

THIS FINANCIAL COVENANTS AGREEMENT (“Agreement”) is entered into by and between
Seminole Electric Cooperative, Inc. a Florida corporation, (hereinafter referred
to as “Purchaser”) and Alliance Coal, LLC, a Delaware limited liability company
(hereinafter referred to as “Seller”). Purchaser and Seller may be referred to
individually as “Party” or collectively as the “Parties” and all references to
Purchaser or Seller shall include its respective successors or assigns by way of
merger, consolidation, sale or divestiture.

WHEREAS, Purchaser and Webster County Coal, LLC, a Delaware limited liability
company, White County Coal, LLC, a Delaware limited liability company, and
Alliance Coal, LLC, as agent for Webster County Coal, LLC and White County Coal,
LLC, all having an address of 1717 South Boulder Avenue, Tulsa, Oklahoma
74119-4886, entered into that certain Restated and Amended Coal Supply
Agreement, effective February 1, 1986, as amended (hereinafter referred to as
the “Existing Agreement”) and that certain New Coal Supply Agreement, effective
January 1, 2011, (hereinafter referred to as the “New Agreement”); and

WHEREAS, simultaneously herewith, Seller has agreed to execute that certain
Guaranty, as referred to in the New Agreement.

NOW, THEREFORE, in consideration of the execution of the New Agreement and the
Guaranty, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties and their respective
successors and assigns, agree as follows:

1. The effective date (“Effective Date”) of this Agreement shall be the earlier
of (i) the date on which Purchaser has acquired the legal title or the trust
beneficial interest in Unit 2 of the Seminole Generating Station near Palatka,
Florida; or (ii) January 1, 2011.

2. As of the Effective Date, the Parties agree to the following financial
covenants:

(a) Seller (and any successor of Seller by way of merger, consolidation, sale or
divestiture) shall be required to maintain a [REDACTED] through December 31,
2012, which shall decline at the rate of [REDACTED] after the end of each
calendar year, beginning December 31, 2005 and continuing through December 31,
2012. If Purchaser elects to extend the New Agreement through December 31, 2016,
Seller (and any successor) agrees to maintain a [REDACTED] effective January 1,
2013, which shall decline at the rate of [REDACTED] after the end of each
calendar year, beginning December 31, 2013 and continuing through December 31,
2016.

(b) Seller (and any successor thereto by way of merger, consolidation, sale or
divestiture) covenants and agrees to deliver to Purchaser its annual
consolidated financial

 

--------------------------------------------------------------------------------

[REDACTED] denotes confidential information with respect to which a separate
confidential treatment request has been filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

statements as soon as practicable and in any event within 90 days after the end
of each fiscal year, all in reasonable detail and certified by an authorized
financial officer of Seller (or any successor, if applicable). Furthermore,
Seller (and any successor) shall self report to Purchaser at any time during any
calendar year if its [REDACTED] falls below the minimum limits for such calendar
year as required pursuant to this Section 2. The failure of Seller (and any
successor) to comply with the provisions of this Section 2, shall hereinafter be
referred to as a “Seller Triggering Event.”

(c) Purchaser (and any successor thereto by way of merger, consolidation, sale
or divestiture) covenants and agrees to deliver to Seller (and any successor)
Purchaser’s (and any successor’s) annual consolidated financial statements as
soon as practicable and in any event within 90 days after the end of each fiscal
year, all in reasonable detail and certified by an authorized financial officer
of Purchaser (or any successor, if applicable). Furthermore, Purchaser (and any
successor) shall self report to Seller (and any successor) at any time during
any calendar year if Purchaser’s (and any successor’s) [REDACTED] falls below
[REDACTED]. For purposes of this Agreement, a “Purchaser Triggering Event” shall
mean (i) the failure of Purchaser (and any successor) to maintain an [REDACTED],
(ii) the failure of Purchaser (and any successor) to self report its failure to
maintain such [REDACTED] as provided by the preceding sentence and/or (iii) the
failure of Purchaser (and any successor) to deliver its annual consolidated
financial statements in accordance with the provisions of this Section 2.

(d) If a Purchaser Triggering Event occurs, or, alternatively, if a Seller
Triggering Event occurs, then the Purchaser (and any successor), in the case of
a Seller Triggering Event, or Seller (and any successor) in the case of a
Purchaser Triggering Event, (the Purchaser or the Seller, as the case may be,
the “Affected Party”), may demand, in writing, assurance of performance
(“Performance Assurance”) in an amount determined in a commercially reasonable
manner and in a form reasonably acceptable to such Affected Party. Such
Performance Assurance may be in the form of either (i) cash or other collateral,
(ii) a letter of credit in a form and from an issuer reasonably acceptable to
the Affected Party, (iii) a third-party guaranty from a guarantor whose credit
is reasonably acceptable to the Affected Party or (iv) any other form of
security or collateral reasonably acceptable to the Affected Party. The
Performance Assurance or other acceptable collateral shall be delivered within
five (5) Business Days of the date of such request. The failure of Seller or
Purchaser to provide such Performance Assurance pursuant to the terms of this
Section 2 within five (5) Business Days shall permit the Party entitled to
receive such Performance Assurance to seek any remedy provided by the Uniform
Commercial Code, or as otherwise provided in law or equity for such breach, but
not termination of the Existing Agreement or New Agreement, as applicable.

3. Notwithstanding the provisions of Section 2 above, if a Purchaser Triggering
Event occurs, as an alternative to requesting Performance Assurance pursuant to
Section 2, Seller may require [REDACTED].

 

--------------------------------------------------------------------------------

[REDACTED] denotes confidential information with respect to which a separate
confidential treatment request has been filed with the Securities and Exchange
Commission.

 

2



--------------------------------------------------------------------------------

Executed as of the date set forth below, but made effective as provided for
above.

 

SEMINOLE ELECTRIC COOPERATIVE, INC.

By:

 

/s/ Richard J. Midulla

Name:

 

Richard J. Midulla

Title:

 

Executive Vice President

 

and General Manager

Date: 10/21/05

ALLIANCE COAL, LLC

By:

 

/s/ Gary J. Rathburn

Name:

 

Gary J. Rathburn

Title:

 

Senior Vice President – Marketing

Date: 10/25/05

Signature Page to Financial Covenants Agreement